Citation Nr: 1044874	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  03-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent, prior to September 8, 2009, and in excess of 20 percent 
thereafter for lumbar strain with intermittent radiculopathy of 
the left lower extremity.  

2.  Entitlement to a separate rating for lumbar spine 
radiculopathy on the left.

3.  Entitlement to an initial disability rating in excess of 10 
percent for glaucoma.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to January 
1994.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
VA Regional Office (RO).  

This case has previously come before the Board.  In June 2008, 
the Board remanded the matters to the agency of original 
development (AOJ) for further development.  The case has been 
returned to the Board for further appellate review.  

The Board notes that in a March 2010 rating decision, the AOJ 
increased the evaluation for lumbar strain with intermittent 
radiculopathy of the left lower extremity to 20 percent, from 
September 8, 2009.  Since the increase to 20 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The issue of entitlement to an initial disability rating in 
excess of 10 percent for glaucoma being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to September 19, 2007, lumbar strain with intermittent 
radiculopathy of the left lower extremity results in, at most, a 
moderate degree of impairment.  Forward flexion of the 
thoracolumbar spine is not 30 degrees or less, the entire 
thoracolumbar spine is not favorably ankylosed, and the Veteran 
does not have incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months 
due to lumbosacral strain.

2.  From September 19, 2007, the evidence tends to establish that 
the Veteran's lumbar strain results in a degree of impairment 
contemplated by a 40 percent rating.  The Veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, and the competent 
evidence establishes that the Veteran has not been incapacitated 
due to his back disorder for a total duration of at least 6 weeks 
during the past 12 months.

3.  Lumbar spine radiculopathy on the left is no more than mild


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for lumbar strain with 
intermittent radiculopathy of the left lower extremity have been 
met, from September 19, 2007.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5293 (effective September 23, 2002), 5292, 5295, (2003), 
Diagnostic Codes 5237-5243 (2010).

2.  From September 19, 2007, the criteria for a 40 percent 
rating, but no higher, for lumbar strain have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5293 (effective September 23, 
2002), 5292, 5295, (2003), Diagnostic Codes 5237-5243 (2010).

3.  The criteria for a separate 10 percent rating for lumbar 
spine radiculopathy left have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The September 
2001, November 2002, June 2005, and August 2008 letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue 
with the initial 10 percent disability rating and is presumed to 
be seeking the maximum benefits available under the law.  Id.; 
see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly 
issued a statement of the case which contained, in pertinent 
part, the relevant criteria for establishing a higher rating.  
See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was allowed 
a meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was harmless, 
as the Board has done in this case.)  See also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded examinations in September 2000, May 2005, and September 
2009.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a 
material change in the service-connected lumbar strain with 
intermittent radiculopathy/neurologic impairment of the left 
lower extremity since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.  The claimant was also sent a letter regarding 
the appropriate disability rating or effective date to be 
assigned in March 2010.  See Dingess/Hartman.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for rating 
diseases and injuries of the spine, based largely on limitation 
or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed above has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior to 
its effective date.  As of those effective dates, the Board must 
apply whichever version of the rating criteria is more favorable 
to the veteran.

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating is assigned for moderate limitation 
of motion, and a maximum schedular rating of 40 percent is 
assigned for severe limitation of motion.

Under Diagnostic Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 percent is 
awarded when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If there 
is lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, a 20 percent evaluation is in order.  A 
maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The amended version of the rating criteria provides as follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2) provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

The Court has held that "staged" ratings, separate ratings for 
distinct periods of time based on facts found are for 
consideration.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); 
see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Initially, the Board finds substantial compliance with the 
Board's June 2008 remand.  The Veteran was afforded an adequate 
VA examination and the claim was readjudicated.  Thus, the Board 
is able to proceed to a determination.  

This matter stems from the appeal of an initial 10 percent 
evaluation assigned for lumbar strain with intermittent 
radiculopathy of the left lower extremity following a grant of 
service connection in a December 2000 rating decision.  A March 
2010 rating decision reflects that the evaluation was increased 
to 20 percent, from September 8, 2009.  Thus, the questions are 
whether a rating in excess of 10 percent for lumbar strain with 
intermittent radiculopathy of the left lower extremity is 
warranted, prior to September 8, 2009, and whether a rating in 
excess of 20 percent is warranted thereafter.  See Fenderson v. 
Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 
Vet. App. 505 (2007).

The Veteran's lumbosacral strain with intermittent radiculopathy 
of the left lower extremity is assigned a 10 percent rating under 
Diagnostic Code 5295, and is assigned a 20 percent rating under 
Diagnostic Code 5237.  He asserts that the ratings do not reflect 
the degree of impairment and that higher ratings are warranted.

Having reviewed the record, the Board finds a relative equipoise 
in the evidence, and thus concludes that a 20 percent rating, but 
no higher, for lumbar strain with intermittent radiculopathy of 
the left lower extremity is supportable for the entire period 
prior to September 19, 2007.  In addition, the Board finds that, 
from September 19, 2007, but no earlier, a 40 percent rating, but 
no higher, is warranted, for lumbar strain and a separate 10 
percent rating, but no higher, for neurologic impairment of the 
left lower extremity, is warranted.  

Prior to September 19, 2007, there is competent evidence tending 
to establish that the Veteran's disability picture more nearly 
approximates the degree of impairment contemplated by a 20 
percent rating for the entire relevant period.  The September 
2000 VA examination report shows extension to 20 degrees and 
noted to be altered by repetition.  In addition, the February 
2005 VA examiner reported a moderate limitation of motion, noting 
a limp to the left side and a slight scoliosis of the lumbar 
spine with convexity to the left, and pain with movement.  The 
Board notes that these findings are not inconsistent with the 
findings on VA examination in September 2009 upon which the AOJ 
based the increase to 20 percent, to include extension to 15 
degrees, with a moderate effect noted on some of the usual daily 
activities, to include chores and shopping.  In this case, and 
while there is some doubt, resolving all doubt in the Veteran's 
favor, the Board concludes that a 20 percent rating, but no 
higher, is supportable for the entire period prior to September 
19, 2007.  

A rating excess of 20 percent is not warranted, prior to 
September 19, 2007.  A June 2000 private examination report notes 
that the Veteran was able to bend at the waist and touch the 
floor and squat unassisted.  The September 2000 VA examination 
report notes flexion to 66 degrees and the February 2005 VA 
examination report notes that the Veteran could forward flex to 
knee level, with notation that scoliosis was slight.  In 
addition, the May 2005 VA examiner reported a normal gait and the 
impression of x-ray examination was noted to be minimal 
abnormality and mild osteophytosis at L1-2 with minimal disc 
degenerative disease, and increased lumbar lordosis was noted to 
be secondary to an adipose abdomen.  

The Board notes that the Court has held that VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds that the competent and probative evidence 
establishes that limitation of motion of the lumbar spine is not 
severe and/or the degree of impairment due to service-connected 
lumbar strain with intermittent radiculopathy of the left lower 
extremity is not severe, even in consideration of any functional 
loss.  The June 2000 private examination report notes that the 
Veteran moved easily from one room to another, was able to dress 
and undress himself with no assistance, and able to ascend and 
descend from the examination table and assume the upright and 
supine position unassisted.  

In addition, a July 2001 VA treatment record notes the Veteran's 
report of decreased pain with increased tolerance for walking 
longer distances, and a January 2002 VA treatment record notes 
that he independently transferred and ambulated and that low back 
pain was resolving.  On VA examination in May 2005, no pain on 
motion was noted, and no additional functional impairment due to 
fatigue, weakness or lack of endurance following repetitive use 
or during flare ups was reported.  The competent and probative 
evidence does not establish severe actual limitation or the 
functional equivalent of severe limitation of motion to warrant a 
rating in excess of the 20 percent assigned herein prior to 
September 19, 2007.  

In considering the new criteria, the Board finds that a rating in 
excess of 20 percent is not warranted, prior to September 19, 
2007, based on incapacitating episodes.  The examination reports 
do not reflect reports of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  As such, a disability rating in excess of 20 
percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes.  
Significantly, there is no evidence that bed rest has been 
prescribed by a physician for the service-connected lumbosacral 
strain with intermittent radiculopathy of the left lower 
extremity.  Thus, a higher rating is not warranted under 
Diagnostic Code 5243.

In addition, the competent evidence establishes that the service-
connected lumbosacral strain with intermittent radiculopathy of 
the left lower extremity is not manifested by forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The February 2005 
examination report notes that the thoracic spine was 
unremarkable, that the Veteran was able to flex to knee level and 
that extension was only moderately limited as were right and left 
lateral rotations.  In addition, the May 2005 VA examination 
report notes a normal range of motion and a normal gait.  Thus, a 
higher rating is not warranted under Diagnostic Code 5237 prior 
to September 19, 2007.  

The new regulations explicitly take pain on motion into account.  
With consideration of Deluca, in regard to the new regulations, 
the Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 
4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the Veteran has 
pain on motion, but the Board finds that the 20 percent rating 
assigned herein for the entire period, prior to September 19, 
2007, adequately compensates the Veteran for his pain and 
functional loss due to lumbar strain with intermittent 
radiculopathy of the left lower extremity in this case.  On VA 
examination in May 2005, no pain on motion was reported, and no 
additional functional impairment due to fatigue, weakness or lack 
of endurance following repetitive use or during flare ups was 
noted.  

From September 19, 2007, but no earlier, the Board finds a 
relative equipoise in the evidence, and thus concludes that a 
finding in favor of a 40 percent rating, but no higher, is 
supportable.  In that regard, a private report, dated in 
September 2007, notes severe restriction with T12 flexion to 15 
degrees and 10 degrees, and both the private report and the 
September 2009 VA examination report note that Goldthwaite's sign 
was positive.  In addition, and while the September 2009 VA 
examiner noted degenerative joint disease of the knees and 
ankles, both the September 2007 private report and the September 
2009 VA examination report note an antalgic gait was reported.  
In this case, there is competent evidence tending to establish 
that the criteria for a 40 percent rating, but no higher, have 
been met, from September 19, 2007, but no earlier.  

A rating in excess of 40 percent is not warranted at any time 
during the relevant period under the old or new criteria.  The 
Board notes that a 40 percent rating is the maximum evaluation 
under Diagnostic Code 5292, and the competent and probative 
evidence does not establish pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 month, unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  

The Board notes that while the September 2007 private report 
notes that Amoss' sign, noted to indicate either ankylosing 
spondylitis, severe sprain or intervertebral disc syndrome, was 
present, the September 2009 VA examination report notes no 
thoracolumbar spine ankylosis, scoliosis, lumbar lordosis or 
kyphosis.  In addition, the September 2007 private examiner 
reported a moderate restriction in regard to the thoracic spine, 
and while severe restriction in regard to flexion of the lumbar 
spine was noted, restriction was noted to be moderate in regard 
to the left and right lateral flexion, and flexion was to 45 
degrees on VA examination in September 2009.  In addition, while 
the September 2007 private report reflects complaints of muscle 
spasm and constant daily pain, motor and sensory examination was 
normal, with ankle jerks reported to be 2+ on the right and left.  
Further, the September 2000 and September 2009 VA examination 
reports note no incapacitating episodes.  

The competent evidence does not establish actual or the 
functional equivalent of the degree of impairment that warrants a 
rating in excess of the 40 percent evaluation assigned herein, 
from September 19, 2007, under the old or new criteria.  Rather, 
the September 2007 private report reflects that, without much 
difficulty, the Veteran is able to bathe, shower, wash and dry 
his hair, make his bed, put on a shirt, pants and shoes, prepare 
meals, eat, clean dishes, take out the trash and do the laundry.  
In addition, and despite significant pain, the report notes that 
the Veteran is able to walk, stand, and kneel for long periods, 
sit continuously, stoop, squat, and bend forward, backward and to 
the right and left.  The examination report further notes that 
the Veteran is able to manage, by himself, and despite marked 
pain, pushing and pulling things while seated and standing, 
exercising, carrying small and large objects, lifting weights, 
and climbing stairs.  

In addition, the examination report notes that with some 
difficulty due to pain, the Veteran is able to bowl, golf, jog, 
dance, swim, ski, ice skate, roller skate, participate and 
competitive sports and hobbies, and date and dine out.  In 
addition, with help, it was noted that he is able to drive and/or 
be a passenger for long periods of time in a motor vehicle, 
airplane, or train, and while a moderate affect was noted in 
association with his ability to use a computer or typewriter, 
only a slight affect was noted in association with his ability to 
concentrate, hear, listen, speak, read and write.  No affect was 
noted in regard to sensory, hand, and sexual function, and no 
affect in regard to sleeping was reported.  Thus, a rating in 
excess of 40 percent is not warranted under the old or new 
criteria at any time during the relevant period, even in 
consideration of functional impairment.  

In regard to neurologic impairment, the Board finds a relative 
equipoise in the evidence, and thus concludes that a separate 10 
evaluation, but no higher, for mild radiculopathy is supportable 
from September 19, 2007, but no earlier.  A 10 percent evaluation 
is warranted where there is mild incomplete paralysis of the 
sciatic nerve.  A 20 percent evaluation is warranted where there 
is moderate incomplete paralysis of the sciatic nerve.  A 40 
percent evaluation is assigned where there is moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is warranted where there is severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.

When the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  

Prior to September 19, 2007, the competent and probative evidence 
does not establish that a separate evaluation for neurologic 
impairment of the left lower extremity is warranted.  The June 
2000 private report of examination notes no motor weakness in any 
of the extremities, a July 2001 VA treatment record notes lower 
extremity myotome was 5/5 and equal, and a January 2002 VA record 
notes that manual muscle testing showed no neurologic weakness, 
with cutaneous sensation intact throughout.  In addition, a 
February 2005 VA report notes sensory (touch, pinprick and 
positional) examination was grossly intact, and the May 2005 VA 
examination report notes sensory and motor reflexes testing was 
normal.  The competent and probative evidence does not establish 
that a separate rating is warranted for neurologic impairment of 
the left lower extremity, prior to September 19, 2007.  

From September 19, 2007, there is competent evidence tending to 
establish that a separate 10 percent rating for mild lumbar spine 
radiculopathy on the left is warranted.  The September 2007 
private examination report notes that Bonnet's sign and Sicard's 
sign were present, that Lasegue test was positive with pain at L4 
to S1 elicited at 5 degrees, and that the sitting root test, 
noted to be used to differentiate between true sciatica and 
simulated pain, was positive.  The Board notes that while there 
is some doubt, having resolved all doubt in the Veteran's favor, 
a finding in favor of a separate 10 percent rating is 
supportable, from September 19, 2007

A rating in excess of 10 percent is not warranted for neurologic 
impairment on the left is not warranted.  In that regard, and 
while a separate rating for neurologic impairment on the left is 
herein granted, the September 2007 private report notes that deep 
tendon reflexes of the lower extremities reacted normally and 
were approximately equal in strength, and the September 2009 VA 
examination report reflects normal motor and sensory testing.  

To the extent that interference with employment has been noted, 
to include in the September 2009 VA examination report in which 
it is noted that the Veteran had been unemployed since January 
2008 and had told his boss that he was unable to perform his job 
duties with notation of a significant effect on employment, the 
Board notes that the issue in regard to a TDIU will be addressed 
in association with the remand below.  Regardless, the 
evaluations assigned herein during the relevant periods 
contemplate impairment in earning capacity, including loss of 
time from exacerbations due lumbar strain with intermittent 
radiculopathy/neurologic impairment of the left lower extremity.  
38 C.F.R. § 4.1.

The Board notes that a January 2002 VA record reflects an 
assessment of resolution of right sacroiliac dysfunction and a 
September 2007 private examination report notes positive test 
results in regard to the lumbosacral/sacroiliac joints.  
Regardless, 38 C.F.R. § 4.66 directs that lumbar and sacroiliac 
joints be considered as one anatomical segment for rating 
purposes, and thus, a separate rating is not warranted for 
sacroiliac dysfunction.

A determination as to the degree of impairment due to service-
connected lumbosacral strain with intermittent 
radiculopathy/neurologic impairment of the left lower extremity 
requires competent evidence.  While the Veteran is competent to 
report his symptoms, to include pain, as a lay person, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment.  Rather, the Board 
must weigh and assess the competence and credibility of all of 
the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the 
competent medical reports and opinions, and the objective 
findings contained therein.  The Board notes that opinions based 
on reliable principles and sound reasoning are far more probative 
than lay assertions in regard to the degree of impairment due to 
service-connected disability.  

To the extent that the Veteran has asserted that the examiners 
who performed the VA examinations are incompetent and/or that the 
reports of examination are inadequate, to include such an 
assertion in correspondence received in October 2010, the Board 
notes that, other than his own statements and/or of his 
representative, the Veteran has presented no evidence that the 
examiners are incompetent.  Thus, the request for another VA 
examination is denied.  The evidence in this case, to include the 
September 2000, May 2005, and September 2009 VA examination 
reports, is adequate and the September 2009 VA examination is in 
substantial compliance with the Board's remand.  

In making the determination in regard to the lumbar strain and 
neurologic impairment, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no other provision upon which to 
assign higher ratings than the ratings assigned herein.

In summary, the evidence is in favor of a 20 percent rating, but 
no higher, for lumbar strain with intermittent radiculopathy of 
the left lower extremity, prior to September 19, 2007, and in 
favor of a 40 percent rating, but no higher, for lumbar strain, 
from September 17, 2009, but no earlier, and in favor of a 
separate 10 percent rating, but no higher, for neurologic 
impairment of the left lower extremity, from September 17, 2009, 
but no earlier.  Consequently, the benefits sought on appeal are 
granted, in part.  

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In 
the present case, the Board finds that the competent evidence 
does not establish, at any time, that the Veteran's service-
connected lumbar strain with intermittent 
radiculopathy/neurologic impairment of the left lower extremity 
produces such an unusual or exceptional disability picture 
rendering impractical the use of the regular schedular standards.  
The Board notes that while the September 2000 VA examination 
report notes that he had been unemployed since injuring his back 
while working as a charter bus driver and unloading luggage, a 
January 2001 VA treatment record notes that the Veteran was an 
intelligent and personable individual who presented well and that 
his level of motivation to reenter the work force was good.  The 
May 2005 VA examination report notes no affect on usual 
occupational or daily activities due to the low back.  

In addition, the September 2007 private report reflects that, 
without much difficulty, the Veteran is able to bathe, shower, 
wash and dry his hair, make his bed, put on a shirt, pants and 
shoes, prepare meals, eat, clean dishes, take out the trash and 
do the laundry.  In addition, and despite significant pain, the 
report notes that the Veteran is able to walk, stand, and kneel 
for long periods, sit continuously, stoop, squat, and bend 
forward, backward and to the right and left.  The examination 
report further notes that the Veteran is able to manage, by 
himself, and despite marked pain, pushing and pulling things 
while seated and standing, exercising, carrying small and large 
objects, lifting weights, and climbing stairs.  

In addition, the examination report notes that with some 
difficulty due to pain, the Veteran is able to bowl, golf, jog, 
dance, swim, ski, ice skate, roller skate, participate and 
competitive sports and hobbies, and date and dine out.  In 
addition, with help, it was noted that he is able to drive and/or 
be a passenger for long periods of time in a motor vehicle, 
airplane, or train, and while a moderate affect was noted in 
association with his ability to use a computer or typewriter, 
only a slight affect was noted in association with his ability to 
concentrate, hear, listen, speak, read and write.  

In addition, while the September 2009 VA examination report notes 
a significant effect on his usual occupation due to the low back, 
other than exercise, sports, recreation, the examiner reported 
that the affect on daily activities was no more than moderate.  
In addition, the competent evidence does not establish that the 
Veteran has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule is 
insufficient for determining the appropriate disability rating in 
this case.  The September 2000 VA examination report notes no 
periods of incapacitation, and the September 2009 VA examination 
report notes no periods of incapacitation, hospitalization or 
surgery in regard to the spine.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.


ORDER

A 20 percent evaluation is granted, for lumbar strain with 
intermittent radiculopathy of the lower left extremity, prior to 
September 19 2007, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A 40 percent evaluation for lumbar strain is granted from 
September 19, 2007, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A separate 10 percent evaluation for lumbar spine radiculopathy 
on the left is granted, from September 19, 2007, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held 
that when entitlement to a TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  
Evidence has been associated with the claims file during the 
pendency of this appeal which pertains to the issue of 
entitlement to a TDIU, including the September 2009 VA 
examination report.  As such, entitlement to a TDIU is to be 
considered part of the claim in this case.  

In addition, the Board notes that VA eye clinic treatment 
records, dated in 2007, have been associated with the claims file 
and while remand is not required due to the mere passage of time 
since an otherwise adequate VA examination has been accomplished, 
in light of the facts and circumstances in this case, the Veteran 
should be afforded a VA examination to obtain an opinion in 
regard to employability, as well as in regard to the degree of 
impairment due to service-connected glaucoma.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should schedule the Veteran for 
a VA ophthalmologic examination to determine 
the degree of impairment of field vision, and 
corrected and uncorrected visual acuity.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
in regard to the degree of impairment due to 
service-connected glaucoma, to include an 
opinion whether the Veteran's service-
connected disabilities preclude him from 
obtaining and maintaining substantially 
gainful employment.  If any increase in the 
degree of impairment is identified during the 
relevant period, the date of the increase 
should be reported, to the extent possible.  
A complete rationale should accompany all 
opinions provided.  

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions obtained for 
adequacy.  Any further development required 
in that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the case 
should be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


